EXAMINER’S AMENDMENT
This action is in response to claims filed 04/11/2022. Claims 1-6, 8-23 and 25-88 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Jonathan O. Owens on 08/23/2022.
The application has been amended as follows:
Change claim 1 to:
1.	(currently amended)  A method programmed in a non-transitory memory of a device comprising:
	providing a real-time competition, wherein providing the real-time competition includes: 
	determining an amount of delay for participants of the real-time competition; and
	sending a lockout signal at a time based on the amount of delay to prevent the participants from submitting a response to the real-time competition;
wherein the real-time competition comprises a plurality of real-time selections;
	providing a non-real-time competition, wherein the non-real-time competition comprises a plurality of non-real-time selections, wherein the real-time competition and the non-real-time competition are distinct and separate but related to a same one or more events
	scoring a separate competition based on averaging results of the real-time competition and the non-real-time competition, to determine winners of the separate competition, wherein the separate competition is based on the same one or more events, wherein the participants participate in the same real-time competition, the same non-real-time competition and the same separate competition.

Change claim 4 to:
4.	(currently amended)  The method of claim 1 wherein for a participant to participate in the non-real-time competition, the participant selects the non-real-time competition before the real-time competition begins.

Change claim 8 to:
8.	(currently amended)  The method of claim 1 wherein real-time updates of combined results are sent only to devices of participants entered into the separate competition.

Change claim 10 to:
10.	(currently amended)  A device comprising:
	a non-transitory memory for storing an application, the application for:			providing a real-time competition, wherein the real-time competition comprises a plurality of real-time selections;
		providing a non-real-time competition, wherein the non-real-time competition comprises a plurality of non-real-time selections, wherein the real-time competition and the non-real-time competition are related to a same event, wherein providing the real-time competition includes: 
		determining an amount of delay for participants of the real-time competition; and
		sending a lockout signal at a time based on the amount of delay to prevent the participants from submitting a response to the real-time competition; and
		scoring the real-time competition and the non-real-time competition, including averaging scores from each of the real-time competition and the non-real-time competition to generate a separate competition, wherein the separate competition is based on the same event, wherein the participants participate in the same real-time competition, the same non-real-time competition and the same separate competition; and
	a processor for processing the application.

Change claim 11 to:
11. 	(currently amended)  The device of claim 10 wherein the same event includes a set of events for the non-real-time competition and a subset of the set of events for the real-time competition.

Change claim 13 to:
13.	(currently amended)  The device of claim 10 wherein for a participant to participate in the non-real-time competition, the participant selects the non-real-time competition before the real-time competition begins.

Change claim 17 to:
17.	(currently amended) The device of claim 10 wherein the same event includes at least one of a live sports competition, an esport competition, or a television based competition.

Change claim 18 to:
18.	(currently amended)  A network of devices comprising:
	a non-real-time server for managing a daily fantasy competition, wherein the daily fantasy competition includes participants selecting players to form a team, wherein the team is used to compete against other participants, wherein the daily fantasy competition comprises a plurality of non-real-time daily fantasy selections;
	a real-time server for managing a real-time skill-based competition, wherein the real-time skill-based competition comprises a plurality of real-time selections, wherein managing the real-time skill-based competition includes: 
	determining an amount of delay for participants of the real-time competition; and
	sending a lockout signal at a time based on the amount of delay to prevent the participants from submitting a response to the real-time skill-based competition; and
	one or more third servers for managing a combined competition, wherein the combined competition includes the daily fantasy competition and the real-time skill-based competition, including averaging scores from each of the real-time skill-based competition and the daily fantasy competition, wherein the combined competition is based on a same one or more events, wherein the participants participate in the same daily fantasy competition, the same real-time skill-based competition and the same combined competition.
Change claim 20 to:
20. 	(currently amended)  The network of devices of claim 18 wherein for a participant to participate in the real-time competition, the participant selects the non-real-time competition before the daily fantasy competition begins.

Change claim 21 to:
21.	(currently amended)  The network of devices of claim 18 wherein current standings in the real-time skill-based competition and the non-real-time daily fantasy competition are computed and displayed in real-time only to devices of participants in the combined competition.

Change claim 22 to:
22.	(currently amended)  The network of devices of claim 18 further comprising verifying the scores for the daily fantasy competition and the real-time skill-based competition by comparing Internet-connected device information of an Internet-connected device at a server where data of the combined competition is maintained.

Change claim 25 to:
25.	(currently amended)  The network of devices of claim 18 wherein the real-time server sends statistical information received from another device to a participant device.  

Change claim 26 to:
26.	(currently amended)  The network of devices of claim 18 wherein the same one or more events includes at least one of: a live sports competition, an esport competition, or a televised competition.

Change claim 35 to:
35.	(currently amended)	The network of devices of claim 18 wherein the real-time skill-based competition comprises a contest of skill.

Change claim 36 to:
36.	(currently amended)	The network of devices of claim 18 wherein the non-real time daily fantasy competition comprises a contest of skill.

Change claim 37 to:
37.	(currently amended)	The network of devices of claim 18 wherein responses to the non-real-time daily fantasy competition are locked with the beginning of the real-time skill-based competition.

Change claim 38 to:
38.	(currently amended)	The network of devices of claim 18 wherein the non-real-time daily fantasy competition comprises a fantasy based game of skill and the real-time skill-based competition comprises a prediction-based contest based on a live event.

Change claim 41 to:
41.	(currently amended) The network of devices of claim 18 wherein one of the real-time skill-based competition and the non-real-time daily fantasy competition is weighted more than the other.

Change claim 42 to:
42.	(currently amended)  A method programmed in a non-transitory memory of a device comprising:
	providing a first competition, wherein providing the first competition includes: 
	determining an amount of delay for participants of the first competition; and
	sending a lockout signal at a time based on the amount of delay to prevent the participants from submitting a response to the first competition, wherein the first competition comprises a plurality of real-time selections;
	providing a second competition, wherein the second competition comprises a plurality of non-real-time selections, and further wherein the first competition and the second competition are distinct and separate but related to a same one or more events; and
	scoring a separate third competition based on averaging results of the first competition and the second competition together, to determine winners of the separate third competition, wherein the separate third competition is based on the same one or more events, wherein the participants participate in the same first competition, the same second competition and the same separate third competition.

Change claim 46 to:
46.	(currently amended)  A network of devices comprising:
	a non-real-time server for managing a daily fantasy competition, wherein the daily fantasy competition comprises a plurality of non-real-time daily fantasy selections;
	a real-time server for managing a real-time skill-based competition, wherein the real-time skill-based competition comprises a plurality of real-time selections, wherein managing the real-time skill-based competition includes: 
	determining an amount of delay for participants of the real-time competition; and
	sending a lockout signal at a time based on the amount of delay to prevent the participants from submitting a response to the real-time skill-based competition; and
	wherein the non-real-time server, the real-time server or any combination thereof is configured for managing a combined competition, wherein the combined competition includes the daily fantasy competition and the real-time skill-based competition, including averaging scores from each of the real-time skill-based competition and the daily fantasy competition, wherein the combined competition is based on a same one or more events, wherein the participants participate in the same daily fantasy competition, the same real-time skill-based competition and the same combined competition.

Change claim 47 to:
47.	(currently amended)  The network of devices of claim 46 wherein the daily fantasy competition occurs over a duration of a set period of time, and wherein the real-time skill-based competition is separately scored based on events occurring in real time.

Change claim 48 to:
48.	(currently amended)  The network of devices of claim 46 wherein for a participant to participate in the real-time skill-based competition, the participant selects the non-real-time competition before the daily fantasy competition begins.

Change claim 49 to:
49.	(currently amended)  The network of devices of claim 46 wherein current standings in the real-time skill-based competition and the daily fantasy competition are computed and displayed in real-time only to devices of participants in the combined competition.

Change claim 50 to:
50.	(currently amended)  The network of devices of claim 46 further comprising verifying the scores for the daily fantasy competition and the real-time skill-based competition by comparing Internet-connected device information of an Internet-connected device at a server where data of the combined competition is maintained.

Change claim 52 to:
52.	(currently amended)  The network of devices of claim 46 wherein the real-time server sends statistical information received from another device to a participant device.  

Change claim 53 to:
53.	(currently amended)  The network of devices of claim 46 wherein the same one or more events includes at least one of: a live sports competition, an esport competition, or a televised competition.

Change claim 54 to:
54.	(currently amended) The network of devices of claim 46 wherein one of the real-time skill-based competition and the daily fantasy competition is weighted more than the other.

Change claim 55 to:
55.	(currently amended)	A server comprising:
	a non-transitory memory for storing an application, the application for:		
	finding and inviting users to be participants for a real-time competition and a non-real-time competition using social networking based on one or more common interests of the users;
		providing the real-time competition, wherein the real-time competition comprises a plurality of real-time selections;
		providing the non-real-time competition, wherein the non-real-time competition comprises a plurality of non-real-time selections, wherein the real-time competition and the non-real-time competition are related to a same one or more events, wherein providing the real-time competition includes: 
		determining an amount of delay for the participants of the real-time competition; and
		sending a lockout signal at a time based on the amount of delay to prevent the participants from submitting a response to the real-time competition; and
		scoring the real-time competition and the non-real-time competition, including averaging scores from each of the real-time competition and the non-real-time competition to generate a separate third competition, wherein the separate third competition is based on the same one or more events, wherein a prize pool distribution for the separate third competition is based upon average scores of the real-time competition and the non-real-time competition, wherein scoring the real-time competition includes separating the real-time competition into a plurality of separate sub-competitions and averaging the scores from the separate sub-competitions to generate an averaged real-time score, wherein the server is positioned in relation to users based on a geographic proximity of the server with the users such that the server nearest the users serves the users, wherein the real-time competition includes selecting an in-play outcome including run, pass, first down, and touchdown and further wherein the participants participate in the same real-time competition, the same non-real-time competition and the same separate third competition; and
	a processor for processing the application.

Change claim 56 to:
56.	(currently amended)  The server of claim 55 wherein the same one or more events includes a set of events for the non-real-time competition and a subset of the set of events for the real-time competition.

Change claim 57 to:
57.	(currently amended)  The server of claim 55 wherein the real-time competition occurs over a duration of a set period of time, and wherein the non-real-time competition is separately scored based on the same one or more events occurring in real time.

Change claim 58 to:
58.	(currently amended)  The server of claim 55 wherein for a participant to participate in the non-real-time competition, the participant selects the non-real-time competition before the real-time competition begins.

Change claim 59 to:
59.	(currently amended)  The server of claim 55 wherein current standings in the real-time competition and the non-real-time competition are completed and displayed in real-time only to devices of participants in the separate third competition.

Change claim 62 to:
62.	(currently amended) The server of claim 55 wherein the same one or more events include at least one of a live sports competition, an esport competition, or a television based competition.

Change claim 69 to:
69.	(currently amended) The method of claim 42 wherein scoring the separate third competition is based on averaging the results of the first competition and the second competition, to determine the winners of the separate third competition is performed by a server.

Change claim 70 to:
70.	(currently amended)  The method of claim 1 wherein the non-real-time competition comprises a game of chance.

Change claim 71 to:
71.	(currently amended) The method of claim 1 wherein scoring the separate competition based on averaging results of the real-time competition and the non-real-time competition comprises averaging a first result from the real-time competition for a participant, wherein the first result comprises a first percentile and a second result from the non-real-time competition for the participant wherein the second result comprises a second percentile, such that the averaged first result and second result generate a total result which comprises a third percentile.

Change claim 72 to:
72.	(currently amended)	The method of claim 1 wherein eligibility for one of the real-time competition, non-real-time competition and the separate competition is based on a geographic location of a participant.

Change claim 77 to:
77.	(currently amended)	The device of claim 10 wherein eligibility for one of the real-time competition, non-real-time competition and the separate competition is based on a geographic location of a participant.

Change claim 82 to:
82.	(currently amended)	The network of devices of claim 18 wherein eligibility for one of the real-time skill-based competition, non-real-time daily fantasy competition and the combined competition is based on a geographic location of a participant.

Change claim 83 to:
83.	(currently amended)	The network of devices of claim 46 wherein eligibility for one of the real-time skill-based competition, daily fantasy competition and the combined competition is based on a geographic location of a participant.

Change claim 84 to:
84.	(currently amended)	The server of claim 55 wherein eligibility for one of the real-time competition, non-real-time competition and the separate third competition is based on a geographic location of a participant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715